Case 19-12269-CSS Doc 1243 Filed 07/02/20 Pagei1of18

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In. re: Chapter 11
MTE HOLDINGS LLC, et al,,' Case No. 19-12269 (CSS)
Debtors. (Jointly Administered)

 

MEYER ENERGY SERVICES, LLC
Adv. Proc. No.

Plaintiff,

MDC TEXAS OPERATOR LLC, MDC
ENERGY LLC d/b/a MCD TEXAS ENERGY
LLC, MCD REEVES ENERGY LLC, and
NATIXIS, NEW YORK BRANCH,

 

_ Defendants. —.!)

 

COMPLAINT AND REQUEST FOR DECLARATORY JUDGMENT TO DETERMINE
VALIDITY, PRIORITY, AND EXTENT OF LIENS ON THE DEBTORS’ PROPERTY

COMES NOW Plaintiff Meyer Energy Services, LLC, by and through its undersigned
counsel, and hereby files this Complaint and Request for Declaratory Judgment to Determine
Validity, Priority, and Extent of Liens on the Debtors’ Property pursuant to Rule 7001 of the
Federal Rules of Bankruptcy Procedure (the “Rules”); the Order Establishing Procedures to
Determine the Validity, Priority, and Extent of Liens Asserted by Statutory Lien Claimants (D.1.

1150 ) and the Final Order Under Bankruptcy Code Sections 105(a), 361, 362, 363, 503, and

' The debtors in these chapter 11 cases, along with the last four digits of each debtor’s federal tax identification
number, are: MTE Holdings LLC (“MTE”) (7894); MTE Partners LLC (“MTE Partners”) (1158); Olam Energy
Resources I LLC “Olam”) (0770); MDC Energy LLC (“MDC”) (9140); MDC Texas Operator LLC (1087); Ward L,
LLC (6817); and MDC Reeves Energy LLC (3644) (collectively, the “Debtors”). The Debtors’ address is 280 East 96th
Street, Suite 210, Indianapolis, Indiana 46240,

 
Case 19-12269-CSS Doc1243 Filed 07/02/20 Page 2of18

507, Bankruptcy Rules 4001 and 9014 (1) Authorizing Debtors to Use Cash Collateral; (ID)
Granting Adequate Protection to Prepetition Secured Parties; (ITI) Modifying Automatic Stay;
and (IV) Granting Related Relief [D.1. 1092] and respectfully shows as follows:

Parties

1, Plaintiff Meyer Energy Services, LLC (‘““Meyer” or “Plaintiff’) is a Texas limited
liability company with its principal place of business located in Midland, Texas.

Pe Defendant MDC Texas Operator LLC (“MDC Texas” or “Defendant”)) is a
limited liability company organized under the laws of the State of Delaware with its principal
place of business in Midiand, Texas.

3, Defendant MDC Energy LLC d/b/a MCD Texas Energy LLC (“MDC Energy” or
“Defendant”) is a limited liability company organized under the laws of the State of Delaware
with its principal place of business in Midland, Texas.

A, Defendant MDC Reeves Energy LLC (“MDC Reeves” or “Defendant”) is a
limited liability company organized under the laws of the State of Delaware with its principal
place of business in Midland, Texas.

5, Defendant Natixis, New York Branch (“Natixis”) is the administrative agent of
certain of the Debtors’ pre-petition lenders and other secured parties (collectively, the “Lenders”
and, together with Natixis, the “Prepetition Secured Parties”) in connection with a $60 million
credit facility under that certain Credit Agreement dated as of September 17, 2018, (the “Credit

Agreement”) with the Debtors.

Jurisdiction and Venue
Case 19-12269-CSS Doc 1243 Filed 07/02/20 Page 3of18

6. Debtor Defendants MDC Texas and MCD Energy are debtors in the above-
captioned jointly administered chapter 11 cases styled In re MTE Holdings LLC, Case No. 19-
12269 (CSS) (Bankr. D. Del.) (the “Cases”), pending in the United States Bankruptcy Court for
the District of Delaware (the “Court”).

7. This Court has jurisdiction over the Cases and this Complaint pursuant to 28
U.S.C. §§ 157(a), and 1334(a), and the Amended Standing Order of Reference from the United
States District Court for the District of Delaware dated February 29, 2012. Jurisdiction to grant
declaratory relief exists pursuant to 28 U.S.C. §§ 2201 and 2202, 11 U.S.C. § 105, and Fed. R.
Bankr. P. 7001(2) and 7001(9).

8. This is a core proceeding under 28 U.S.C. § 157(b)(2)(A), (K), and (M).

9. Venue of the Cases and this adversary proceeding in this district is proper under
28 U.S.C. §§ 1408 and 1409.

10. Pursuant to Fed. R. Bankr, 7008 and Rule 7008-1 of the Local Rules of
Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of
Delaware (the “Local Rules”), Meyer consents to the Court’s entry of a final judgment or order
with respect to the adversary proceeding if it is determined that the Court, absent consent
of the parties, cannot enter final orders or judgments consistent with Article IIT of the United
States Constitution.

Nature of Action

]i. This is an action pursuant to Fed. R. Bankr. 7001(2) and 7001(9) and the
Declaratory Judgment Act (28 U.S.C. § 2201).

12. By this Complaint, Meyer seeks entry of a judgment from this Court determining

the priority of Meyer’s statutory mineral interest Jiens and the prepetition and post-petition liens
Case 19-12269-CSS Doc1243 Filed 07/02/20 Page 4of18

and security interests of the Prepetition Secured Parties. Specifically, Meyer seeks a
determination that (i) Meyer holds a valid, fully-perfected, and enforceable statutory mineral lien
in the amount of $96,185.75 on certain of the Debtors’ property, and (ii) such valid, fully-
perfected, and enforceable statutory mineral lien is senior in priority to the prepetition and post-
petition lien claims of the Prepetition Secured Parties.

Procedural Background

13. On October 22, 2019, debtor MTE Holdings LLC filed a voluntary petition for
relief under Chapter 11 of the Bankruptcy Code. On October 23, 2019, debtors MTE Partners
LLC and Olam Energy Resources I LLC filed voluntary petitions for relief under Chapter 11 of
the Bankruptcy Code. On November 8, 2019, MDC Energy LLC d/b/a MDC Texas Energy LLC;
MDC Reeves, MDC Texas Operator LLC, and Ward I, LLC initiated their Cases by filing their
voluntary petitions for relief under chapter 11 of title 11 of the United States Code (the
“Bankruptcy Code”).

14, Debtor Defendant MDC Reeves owns certain mineral interests in Reeves County,
Texas, and, upon information and belief, Defendants MDC Texas and MDC Energy operate
producing gas wells in connection with those mineral interests. See Schedules of Assets and
Liabilities for MDC Reeves Energy LLC [Case No. 19-12388, DI. 6].

15. On June 2, 2020 this Court entered the Order Establishing Procedures to
Determine the Validity, Priority, and Extent of Liens Asserted by Statutory Lien Claimants [D.1.
1150 | (the “Procedures Order”).

Factual Background

A. Meyers Provided Service and Materials to Debtors.
Case 19-12269-CSS Doc1243 Filed 07/02/20 Page 5of18

16. As detailed in its Notice of Perfection of Mineral Lien by Meyer Pursuant to 1]
U.S.C. § 546(b)(2) [D.I. 764-1, 764-2] (the “Mineral Lien Notice”), attached hereto as Exhibit B,
Meyer is a company that provided services to the Debtor Defendant, commencing from at least
January through April 2019 for the Debtors’ operations relating to various leases located in Reeves
County, Texas (the “Properties”). The services include maintenance and/or repair of oil, gas, or
water wells, oil or gas pipelines or mines or quarries (the “Services”).

17. As set forth in the Affidavit Claiming Lien Against Mineral Property recorded by
Meyer in Reeves County, Texas, on June 26, 2019, at Document Number 19-10179 (the “Lien
Affidavit”) a copy of which was attached to the Mineral Lien Notice, Meyer provided Services to
Debtor Defendant at the Properties beginning as early as January 1, 2019 with no break in the
Services for any six-month period of time. A copy of the Lien Affidavit is attached hereto as Exhibit
A,

18. Under applicable state law, Meyer has prepetition statutory mineral liens (the

“Mineral Liens”) which it secured on each property set forth in Exhibit A, which are also detailed as

 

 

 

 

follows:
Lease/Well API # Amount
Toyah B 2H 42-389-31433 $41,637.50
California Chrome 27 | 42-389-36960 —|: $27,561.25
1HM
Alysheba 18 1H 42-389-37715 $17,165.00
“Count Fleet 11 #6H 42-389-38053 _—*|: $9,795.00 |

 

 

 

 
Case 19-12269-CSS Doc 1243 Filed 07/02/20 Page 6of18

19. Meyer’s Lien Affidavit has priority to the Mortgage as to all property referenced in the
Lien Affidavit. Where available, the Lien Affidavit indicates the applicable Collateral Silo that each
unpaid invoice identified in the Lien Affidavit should be assigned to. The Debtors’ Administrative
Agent’s Statement Regarding Lien Perfection and Priority Dates also references the 4 locations and
wells on which the Lien Affidavit attaches to Debtors’ collateral, as follows:

i. Total Lien Amount for Alysheba 18 1H = $17,415,812
ii. Total Lien Amount for Toyah B H 2 = $28,605,197
iii. Total Lien Amount for California Chrome 27 1HM = $26,029,446

iv. Total Lien Amount for Count Fleet 11 6H = $27,026,100 (Mistakenly Omitted
by Debtors)

20. Under Texas law, a mineral lien takes priority over an earlier encumbrance on the
land or leasehold.

21. Under Tex. Prop. Code § 56.005(b), “All material or services that a person
furnishes for the same land, leasehold interest, oil or gas pipeline, or oil or gas pipeline right-of-
way are considered to be furnished under a single contract unless more than six months elapse
between the dates the material or services are furnished.” (Emphasis added.)

22. In light of Tex. Prop. Code § 56.005(b), this information evidences the continuity
in the work performed regarding each applicable lease/well and establishes that the lien, with
respect to each lease/well, referenced in the Lien Affidavit relates back and, otherwise, takes
priority over the Mortgage.

23. Under Tex. Prop. Code § 56.003, the property subject to a mineral lien includes
“(2) the land, leasehold, oil or gas well, water well, oil or gas pipeline and its right-of-way, and
lease for oil and gas purposes for which the labor was performed . . . {and] other wells and
pipelines used in operations related to oil, gas, and minerals and located on property listed in

Subdivision (2).”
Case 19-12269-CSS Doc1243 Filed 07/02/20 Page 7 of18

B. Prepetition Secured Parties

24. On September 17, 2018, prior to the Cases and as set forth in the Cash Collateral
Motion, the Prepetition Secured Parties made certain loans and extensions of credit under the
Credit Agreement to certain of the Debtors.

25. In connection with the Cash Collateral Motion, the Prepetition Secured Parties
have asserted that, under the Credit Agreement and certain other documentation executed
therewith (collectively, the “Credit Documents”), the Debtors and certain affiliated guarantors
granted senior security interests in, and continuing, valid, binding, enforceable and perfected first
priority liens, on any interest in any kind of property or asset, whether real, personal or mixed,
tangible or intangible, including cash, securities, accounts and contract rights. The Prepetition
Secured Parties assertions include a first-priority security interest in oil and gas leasehold
interests, working interests, and associated property rights.

26. The security instruments for the Credit Documents were not filed against the
Debtor Defendant’s real property interests in that county-—and thus the security interests of the
Prepetition Secured Parties were not perfected as to such collateral—until September 25, 2018.

27. Furthermore, pursuant to sections 361(2) and 363(c)(2) of the Bankruptcy Code,
the Debtors granted to the Prepetition Secured Parties certain adequate protection liens effective
as of the Petition Date on all of the Debtors’ assets as well as certain adequate protection liens on
specific assets of the Debtors for capital expenditures. See Cash Collateral Order {{] 4(a) and
4(b).

28. The post-petition adequate protection Jiens granted to the Prepetition Secured
Parties are (i) made expressly subordinate to “Permitted Prior Liens” (as defined therein) and (ii)

provided the same relative priority with post-petition replacement liens granted to “Statutory
Case 19-12269-CSS Doc 1243 Filed 07/02/20 Page 8of 18

Lienholders” (as defined therein) as the underlying prepetition liens of the parties as of the
Petition Date.

29, Furthermore, paragraphs 4(a) and 4(b) of the Cash Collateral Order do not
provide priming liens to the Prepetition Secured Parties. Both paragraphs expressly provide that
the priority of such adequate protection liens “shall be the same as the relative priorities of the
underlying liens as they existed as of the Petition Date or as perfected subsequent to the Petition
Date as permitted by section 546(b) of the Bankruptcy Code.” Id.

C. Meyer’s Lien Takes Priority Over the Prepetition Secured Parties

30. Meyer disputes the Prepetition Secured Parties’ prepetition and post-petition
security interests insofar as such security interests are asserted to be superior to the valid, fully
perfected, and enforceable statutory mineral liens of Meyer as further described herein.

31. Under Texas law, the Mineral Liens encumber the following interests in the
Collateral Properties: (i) the interest of the contracting party and the interest of any mineral
property owner on whose behalf the contracting party contracted, (ii) the interest of identified
working interest owners with a recorded assignment as of the applicable mineral lien inception
date; and (iii) the interest of any working interest owner without a recorded assignment as of the
applicable mineral lien inception date.

32. Once secured by filing a lien affidavit and perfected, the inception date of
Meyer’s Mineral Liens on the Collateral Properties takes priority over an earlier encumbrance on
the land or leasehold, which would include the Mortgage. See TEX. PROP. CODE § 56.004-005.

33. The work of MDC Texas began as early February 2018 on the Leases. The
Mineral Liens of Meyer therefore date back to the applicable dates of when MDC Texas first

started work on the Leases. In addition, irrespective of when such work began, Tex. Prop. Code
Case 19-12269-CSS Doc1243 Filed 07/02/20 Page 9of18

§ 56,004(b) makes clear that the Lien Affidavit takes priority over an earlier incumbrance on the
land or leasehold.

34. Upon completion of its work, Meyer timely and properly recorded the Lien
Affidavit to perfect its claim for money due.

35. Under applicable Texas law, an operator can combine multiple leases together
through (a) pooling or (b) unitization. Pooling is used to encompass sufficient acreage to drill
one well, e.g., a 640 acre tract is required by the Railroad Commission of Texas to have the
required coverage of space and to avoid waste.

36.  Unitization, on the other hand, refers to the combination of separately owned
mineral or leasehold interests covering all, or part of, a common source of supply (e.g., a field or
reservoir) for the principal purpose of the joint operation of that field/reservoir (in whole or in
part) in order to maximize production, create operational efficiencies and conserve financial and
natural resources, In both instances, an agreement — a pooling agreement or a unit agreement — is
executed with the mineral lessors. When a unit or pooling acreage is created, the mineral liens
extend to and encumber the totality of the property unitized or pooled and thus the liens attach to
each and every lease included (in whole or in part) and covered by the applicable agreement. See
TEX. PROP. CODE § 56.003.

37. | Upon information and belief, all of the Leases are unitized or pooled, subject to
unit and/or pooling agreements and operated as either pooling or a unit and, therefore, the
Mineral Liens of Meyer extend to and encumber all collateral property covered by each lease in
each such pooling or unit agreement. Moreover, the liens attached to the pooling or unit relates
back to the commencement of when these services were initially provided on or about February

19, 2018.
Case 19-12269-CSS Doc1243 Filed 07/02/20 Page 10o0f 18

Claim for Relief
Declaratory Judgment

38. | Meyer incorporates by reference the allegations set forth in paragraphs 1 through
36 above as if fully set forth herein.

39, This claim for relief arises under the Federal Declaratory Judgment Act, 28
U.S.C.§ 2201 and Bankruptcy Rules 7001(2) and 7001(9).

40. As set forth above, Meyer has validly and timely recorded Mineral Liens against
the Collateral Properties of the Debtor Defendants.

41. | These Mineral Liens relate back to inception dates prior to the recording of the
competing security interests of the Prepetition Secured Parties or, otherwise, take priority over
such competing security interests; therefore Meyer holds a senior secured claim to the
Prepetition Secured Parties.

42. Accordingly, Meyer respectfully requests a judgment of this Court declaring (i)
that Meyer holds valid, fully-perfected, and timely recorded Mineral Liens against the Debtor
Defendants’ properties in the amount of $96,158.75 and (ii) that Meyer’s validly and timely
recorded Mineral Liens on the applicable Collateral Properties, with priority over and inception
dates pre-dating the date of filing of the security interests of the Prepetition Secured Parties, are
senior secured claims to the prepetition and post- petition claims and interests of the Prepetition
Secured Parties in the Collateral Properties.

Requested Relief

WHEREFORE, Meyer respectfully requests an order of the Court declaring that it holds a

validly perfected priority Mineral Lien on the Collateral Properties prior in time and superior in

right to the prepetition and post-petition claims and interests of the Prepetition Secured Parties,

10
Case 19-12269-CSS Doc1243 Filed 07/02/20 Page 11of 18
Case 19-12269-CSS Doc1243 Filed 07/02/20 Page 12 of 18

EXHIBIT A
Case 19-12269-CSS Doc1243 Filed 07/02/20 Page 13 of 18

July 17, 2019

MOC Texas Operator, LLC
280 East 96th St., Ste. 210
Indianapolis, IN 46240

MDC Texas Operator, LLC
24 Smith Rd., Ste, 501A
Midland, Texas 79705

MDC Texas Operator, LLC

c/o Corporation Service Company

d/b/a CSC - Lawyers Incorporating Service coma
211 E. 7th St., Ste. 620

Austin, TX 78701

MDC Texas Energy, LLC
280 East 96th St., Ste. 210
Indianapolis, IN 46240

MDC Texas Energy, LLC
24 Smith Rd., Ste. SOIA
Midland, Texas 79705

MDC Texas Energy, LLC

c/o Corporation Service Company

d/b/a CSC - Lawyers Incorporating Service Company
211 E. 7th St., Ste. 620

Austin, TX 78701

VIA CERTIFIED MAIL
9314 7699 0430 0060 5867 25
RETURN RECEIPT REQUESTED

VIA CERTIFIED MAIL
9314 7699 0430 0060 5867 49
RETURN RECEIPT REQUESTED

VIA CERTIFIED MAIL
9314 7699 0430 0060 5867 70
RETURN RECEIPT REQUESTED

VIA CERTIFIED MAIL
9314 7699 0430 0060 5868 00
RETURN RECEIPT REQUESTED

VIA CERTIFIED MAIL
9314 7699 0430 0060 5868 17
RETURN RECEIPT REQUESTED

VIA CERTIFIED MAIL
9314 7699 0430 0060 5868 31
RETURN RECEIPT REQUESTED

Re: Affidavit Claiming Lien Against Mineral Property
Project: Miscellaneous Wells located in Reeves County, Texas

Claimant: Meyer Energy Services, LLC

Claim Amount: $96,158.75

To Whom It May Concern:

Enclosed is a copy of an Affidavit Claiming Lien Against Mineral Property recorded on behalf of
Meyer Energy Services, LLC with the county clerk of Reeves County, Texas. You are hereby advised that if
this account remains unpaid, the property may be subject to foreclosure for satisfaction of the lien.
Case 19-12269-CSS Doc1243 Filed 07/02/20 Page 14 of 18

MDC Texas Operator, LLG C)
MDC Texas Energy, LLC
June 25, 2018
Page 2 of 2_
If you are not the owner of the property, please notify the undersigned at your earllest
convenience.

Please contact the undersigned to arrange for payment of this claim in return for a release of the
claim of jien.

Sincerely,

Cam dMagge—

Aaron T. Capps

/ke
Enclosure
Case 19-12269-CSS Doc 1243 Filed 07/02/20 Page 15 of 18

Retum Receipt Ponce Bate COMPLETE THIS SECTION ON DELIVERY

 
   
   

 

 

 

CC TTY Cinacse
x CiAddressee!
9590 9699 0430 0060 5867 27 Bs Racargogey <rewned Name) 1S i” i
D, Is dalivery address diferent from item 1? [Yes i
. y It VES, enter delivery address below: = []No i
4

1 ARR fator, LLC i
280 East 96th Si., Ste. 210 ‘
Indianapolis, IN 46240 1

'

“

{=

 

 

 

rm

S ‘
3
\-4

 

bl i pe

PS Form $811, Facsimile, July 2015 muna AMIUIL vaca 1.

2. Certified Mall (Form ft lumber

 

 

 

tld!

PS Form 3811, Facsimile, July 2015 Domestic Retum Receipt!
S45 E reverent ey anvil

 

 

   
   

 

 

litill (

eroneeslc Retum Receip!

iPS Form 3811, Facsimile, July 2015

'
'
'
'

 

 

 

4
1
1
1
'
1
1
i
‘
t
'
i

 

htt

 

PS Form 3811, Facsimile, July 2018

 

  

*
!
t
¥
I
i
‘

'
'
1
t
'

 

 

'

'

! WLP]

iPS Form 3811, Facsimile, duly 2015 Domestic Ratu Receipt
= ee eal im
Case 19-12269-CSS Doc 1243 Filed 07/02/20 Page 16 of 18

EXHIBIT B
Case 19-12269-CSS Doc1243 Filed 07/02/20 Page 17 of 18

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11
MTE HOLDINGS LLC, ef al,,' Case No. 19-12269 (CSS)
Debtors. (Jointly Administered)

 

 

eee OF PERFECTON OF STA LUTORY

 

YOU ARE HEREBY NOTIFIED that, pursuant to 11 U.S.C. §§362(b)(3) and 546(b)(2)
of the Bankruptcy Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”), Meyer Energy
Services, LLC, hereby claims, maintains, and continues perfection of its mineral lien in the
amount of $96,158.75 plus applicable interest, recorded in Reeves County, Texas (“Mineral
Lien”) for furnishing labor, services, and/or materials by Meyer Energy Services, LLC, to Debtor
MTE Holdings LLC, on various wells and real properties in Reeves County (“Properties”),
descriptions of which are in the attached Affidavit Claiming Lien Against Mineral Property, a
true copy of which is attached hereto as Exhibit A.

Meyer Energy Services, LLC further provides notice to the Debtors and all other parties-
in-interest in the Debtors’ cases that it intends to enforce the Mineral Lien to the fullest extent
allowed under the Bankruptcy Code and other applicable state or federal law, including, but not
limited to, by commencing suit to foreclose the Mineral Lien in the event that (1) the Properties
ceases to be property of the Debtors’ estates; (2) Meyer Energy Services, LLC obtains relief
from the automatic stay under Section 362 of the Bankruptcy Code for that purpose; or (3) the

Debtors’ cases are dismissed,

 

' ‘The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor's federal tax
identification number, are: MTE Holdings LLC (7894); MTE Partners LLC (1158); Olam Energy Resources |
LLC (0770); MDC Energy LLC (9140); MDC Texas Operator LLC (1087); Ward 1, LLC (6817); and MDC
Reeves Energy LLC (3644). The Debtors’ address is 280 East 96th Street, Suite 210, Indianapolis, Indiana
46240.
Case 19-12269-CSS Doc1243 Filed 07/02/20 Page 18 of 18

PLEASE TAKE FURTHER NOTICE that Meyer Energy Services, LLC reserves its
tights to supplement and/or amend this Notice, and further reserves its rights with respect to the
Mineral Lien under applicable law, including, but not limited to, the right to seek relief from the
automatic stay under Section 362 of the Bankruptcy Code. Nothing in this Notice shall be
construed as a waiver of Meyer Energy Services, LLC rights to assert any claims, including,
without limitation, any administrative expense claim, priority claim, general unsecured claim, or
other secured claim, against the Debtors under the Bankruptcy Code or other applicable state or

federal Jaw.

Dated: July 2, 2020
Wilmington, Delaware
WERB & SULLIVAN

/s/ Brian.A, Sullivan

Brian A. Sullivan (DE No. 2098)
1225 King St., Suite 600
Wilmington, Delaware 19801
Telephone: (302) 652-1100
Facsimile: (302) 652-1111

Email: bsullivan@werbsullivan.com

and

GRIFFITH DAVISON, P.C.
Aaron T. Capps (TX No. 24056815)
13737 Noel Rd. #850

Dallas, Texas 75240

Telephone: (972) 392-8900
Facsimile: (972) 392-8901

Emails: acapps@griffithdavison.com

Attorneys for Meyer Energy Services, LLC
